Appeal from a judgment of the Supreme Court (Mercure, J), entered October 22, 2013 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a determination of the Board of Parole which denied his request for parole release and ordered his next appearance in 24 months. The Attorney General has advised this Court that petitioner subsequently reappeared before the Board and his request for parole release was again denied. In view of this, and finding that the exception to the mootness doctrine is inapplicable, the appeal must be dismissed as moot (see Matter of Garcia v Department of Corr. & Community Supervision, 111 AD3d 1227, 1227 [2013]; Matter of Franklin v New York State Bd. of Parole Appeals Unit, 111 AD3d 1053, 1053 [2013], lv denied 22 NY3d 862 [2014]).
Peters, EJ., Stein, Rose, Lynch and Clark, JJ., concur.
Ordered that the appeal is dismissed, as moot, without costs.